Citation Nr: 1219487	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  06-10 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for diabetic peripheral neuropathy of the right lower extremity, prior to September 30, 2004, on appeal from an initial grant of service connection.  

2.  Entitlement to an evaluation in excess of 20 percent for diabetic peripheral neuropathy of the right lower extremity, after September 30, 2004, and prior to September 12, 2006, on appeal from an initial grant of service connection. 

3.  Entitlement to an evaluation in excess of 40 percent for diabetic peripheral neuropathy of the right lower extremity, beginning September 12, 2006, on appeal from an initial grant of service connection. 

4.  Entitlement to an evaluation in excess of 10 percent for diabetic peripheral neuropathy of the left lower extremity, prior to September 30, 2004, on appeal from an initial grant of service connection.  

5.  Entitlement to an evaluation in excess of 20 percent for diabetic peripheral neuropathy of the left lower extremity, after September 30, 2004, and prior to September 12, 2006, on appeal from an initial grant of service connection. 

6.  Entitlement to an evaluation in excess of 40 percent for diabetic peripheral neuropathy of the left lower extremity, beginning September 12, 2006, on appeal from an initial grant of service connection. 

7.  Entitlement to an evaluation in excess of 10 percent for diabetic peripheral neuropathy of the right upper extremity, prior to September 12, 2006, on appeal from an initial grant of service connection.  

8.  Entitlement to an evaluation in excess of 30 percent for diabetic peripheral neuropathy of the right upper extremity, beginning September 12, 2006, on appeal from an initial grant of service connection. 

9.  Entitlement to an evaluation in excess of 10 percent for diabetic peripheral neuropathy of the left upper extremity, prior to September 12, 2006, on appeal from an initial grant of service connection. 

10.  Entitlement to an evaluation in excess of 20 percent for diabetic peripheral neuropathy of the left upper extremity, beginning September 12, 2006, on appeal from an initial grant of service connection.

11.  Entitlement to a total disability evaluation based on individual unemployability due to the appellant's service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from January 1968 to May 1969. 

This case comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from an initial rating decision of December 2003 that was issued by the Department of Veterans Affairs (VA) Regional Office (RO), in San Juan, the Commonwealth of Puerto Rico.  In that action, the RO granted service connection for diabetic peripheral neuropathy of all four appendages and assigned separate 10 percent disability ratings for each appendage.

Within one year of the issuance of the December 2003 rating action, the appellant requested that his claim be reopened and that higher ratings for each disability be assigned.  When VA receives new and material evidence within the one-year appeal period following notice of a decision, the evidence will be considered as having been filed in conjunction with the pending claim.  38 C.F.R. § 3.156(b) (2011).  Effectively, the prior decision does not become final.  See, e.g., Muehl v. West, 13 Vet. App. 159, 161 (1999); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  As such, the Board finds that the claim has been in appellate status since the initial grant of service connection and the document submitted in September 2004 will be considered a notice of disagreement with the disability evaluations that were originally assigned.

Upon further review of the claim, in August 2005, the RO increased the appellant's right and left lower extremity disability evaluations, from 10 percent to 20 percent, effective from September 30, 2004.  Subsequently, in July 2007, the RO increased the disability ratings for all four appendages.  The disability evaluations for the lower appendages were increased from 20 to 40 percent, effective September 12, 2006, whereas the right upper extremity was increased from 10 to 30 percent, and the left upper extremity was increased from 10 to 20 percent.  The effective date for the new disability ratings for the upper appendages was determined to be September 12, 2006.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Because the appellant did not withdraw his appeal as to the initial issues involving the disability ratings greater than assigned, these issues remain in appellate status. 

After reviewing the appellant's claim, the Board, in December 2008, determined that additional development of the claim was necessary, and as such, the claim was remanded to the RO via the Appeals Management Center (AMC), in Washington, DC, for the purpose of obtaining additional medical evidence and other peripheral evidence.  The claim has since been returned for review.  

Upon reviewing the development since December 2008, the Board finds there has been substantial compliance with its remand instructions with respect to the appellant's increased ratings claim.  The Board notes that the United States Court of Appeals for Veterans Claims, hereinafter the Court, has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The AMC was tasked by the Board to obtain additional medical evidence with respect to the appellant's diabetes peripheral neuropathy, and it has done so. Specifically, the AMC was asked to obtain an examination of the appellant and was also asked to obtain any additional medical records that had not previously been located within the claims folder, which it has done.  The results of that request have been included in the claims folder for review.  The results were returned to the AMC which, in turn, issued a Supplemental Statement of the Case in response to the information obtained.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of the Board's most recent remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Thus, the Board will proceed to review and decide the claim based on the evidence that is of record.

Additionally, as the appellant is challenging the initial rating assigned for his diabetes peripheral neuropathy of the appendages and the record raises the possibility that he is unemployable because of his service-connected disabilities, the determination as to whether he is entitled to TDIU, including the effective date for that award, is part and parcel of the determination of the initial rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  As such, that issue has been noted on the front page of this action and will be discussed below. 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and that issue is REMANDED to the RO via the AMC.  


FINDINGS OF FACT

1.  From July 8, 2003, forward, the evidence of record indicates the appellant's diabetic peripheral neuropathy of the right upper extremity displays moderate incomplete paralysis. 

2.  From July 8, 2003, forward, the evidence of record indicates the appellant's diabetic peripheral neuropathy of the left upper extremity displays moderate incomplete paralysis.

3.  The appellant has not been diagnosed with nor has he exhibited symptoms and manifestations suggestive that his left or right upper extremity displays severe incomplete paralysis or complete paralysis.  

4.  Prior to September 12, 2006, the evidence of record indicates the appellant's diabetic peripheral neuropathy of the right lower extremity displays moderate incomplete paralysis. 

5.  Prior to September 12, 2006, the evidence of record indicates the appellant's diabetic peripheral neuropathy of the left lower extremity displays moderate incomplete paralysis. 

6.  From September 12, 2006, the evidence of record indicates the appellant's diabetic peripheral neuropathy of the left lower extremity displays moderately severe incomplete paralysis. 

7.  From September 12, 2006, the evidence of record indicates the appellant's diabetic peripheral neuropathy of the right lower extremity displays moderately severe incomplete paralysis.


CONCLUSIONS OF LAW

1.  The rating criteria for a disability rating of 30 percent, but not higher, for diabetic peripheral neuropathy of the right upper extremity, for the entire appeals period, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 8515 (2011).  

2.  The rating criteria for a disability rating of 20 percent, but not higher, for diabetic peripheral neuropathy of the left upper extremity, for the entire appeals period, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 8515 (2011).  

3.  The rating criteria for a disability rating of 20 percent for diabetic peripheral neuropathy of the right lower extremity, from July 8, 2003, to September 12, 2006, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 8520 (2011).  

4.  The rating criteria for a disability rating of 20 percent for diabetic peripheral neuropathy of the left lower extremity, from July 8, 2003, to September 12, 2006, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 8520 (2011).  

5.  The rating criteria for an evaluation in excess of 40 percent for diabetic peripheral neuropathy of the right lower extremity after September 12, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 8520 (2011).  

6.  The rating criteria for an evaluation in excess of 40 percent for diabetic peripheral neuropathy of the left lower extremity after September 12, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 8520 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that it has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006). 

In this matter, the appeal arises from disagreement with the initial evaluation following the grant of service connection for diabetic peripheral neuropathy of all four appendages.  The Court has held that were the underlying claim for service connection has been granted and there is disagreement as to downstream questions (such as the effective date), the claim has been substantiated and there is no prejudice due to inadequate (or no) notice.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Federal Circuit has also held that once the underlying service connection claim is granted there is no duty to provide notice under 38 U.S.C.A. § 5103(a).  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

The Board would further point out that even if this claim did not arise from the appellant's disagreement with the initial assignment of disability ratings following the granting of service connection, the VA fulfilled its duty to assist.  In this instance, VA obtained the appellant's available medical treatment records, including requesting any treatment records from the facilities the appellant had been treated, and those other records that the VA was made aware thereof.  The VA also further contacted and obtained any and all Social Security Administration (SSA) records for disability.  Given the foregoing, the Board finds that the VA has substantially complied with the duty to procure the necessary medical and other records.

Additionally, VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  The record reflects that the appellant underwent a number of neurological examinations over the course of this appeal.  The results of those examinations have been included in the claims folder for review.  These reports involved a review of the claims folder, the appellant's treatment records, interviews with the appellant, and the results of actual examinations and testings of the appellant.  Therefore, the Board finds that these reports are adequate for adjudicating the appellant's claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with VA's duty to obtain the requisite medical information necessary to make a decision on the appellant's claim for increased disability ratings. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of his claim. 


II.  Laws, Regulations, and Disability Criteria

Disability evaluations are determined by evaluating the extent to which the appellant's service-connected disabilities affect the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 (2011) requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 (2011) requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.7 (2011) provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 

With respect to the issues before the Board, the appeal does stem from a disagreement with an evaluation assigned in connection with the original grant of service connection, and as such, the potential for the assignment of separate, or "staged" ratings for separate periods of time, based on the facts found, are for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).  Nevertheless, VA must determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim - a practice known as "staged ratings."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).

The appellant's lower leg neuropathy disabilities have been rated pursuant to the rating criteria found at 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).  Under this code, for rating sciatic neuropathy, a 10 percent rating is warranted when the impairment is mild, 20 percent when moderate, 40 percent when moderately severe, 60 percent when severe with marked atrophy, and 80 percent when there is complete paralysis when the foot dangles and drops, no active movement is possible of muscle below the knee, flexion of the knee is weakened or (very rarely) lost.  The appellant's upper arm neuropathy disabilities have been rated in accordance with the rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 8515 (2005), which states: 

8515 Paralysis of the Median Nerve: Major/Minor 

Complete; the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to palm; flexion of wrist weakened; pain with trophic disturbances 

				Major 70 percent 
				Minor 60 percent 

Incomplete: 
Severe 
				Major - 50 percent 
				Minor - 40 percent 



Moderate 
				Major - 30 percent 
				Minor - 20 percent 

Mild 
				Major - 10 percent 
				Minor - 10 percent 

When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a (Note preceding Diagnostic Code 8515) (2011). 

III.  Facts and Discussion

The record reflects that in conjunction with his claim for benefits, the appellant underwent a VA neurological examination in September 2003.  Prior to the examination, he told the examiner that he had pain and numbness in the lower extremities and some loss of feeling in the upper extremities.  The examiner confirmed that the appellant was suffering from peripheral neuropathy of all four extremities.  While the examiner indicated that there was no wasting or atrophy in the extremities, the examiner did not provide a classification as to the severity of the condition.  That is, it was not stated whether the appellant was suffering from incomplete or complete paralysis nor was stated whether the lower leg neuropathy was mild, moderate, moderately severe, or severe.  

The results of the examination were forwarded to the RO which, in turn, granted service connection for diabetic peripheral neuropathy of all four extremities and assigned a 10 percent disability rating for each appendage.  In essence, the RO found that the peripheral neuropathy of the lower extremities produced mild impairment and the peripheral neuropathy of the upper extremities produced mild incomplete paralysis.

A second examination was performed in October 2004.  Prior to the examination, the appellant complained of pain and numbness in both the upper and lower extremities.  He stated that it was difficult to climb stairs and was worse at night or when it was cold and rainy.  He further indicated that he was having difficulty grasping items and that he often dropped things that were in his hands.  The examiner went on to write the following:

	. . .The motor and sensory findings are unchanged from previous examination and there is no atrophy observed.  The skin is observed dry and scaly with few hyperpigmented spot[s] in the lower extremities.  He was wearing a special diabetic shoe.  There was loss of hair from the distal third of the leg down.  The sensory deficit in the hands is now more towards the ulnar aspect bilaterally, but continue[s] in a diffuse pattern glove-type distribution.  The deep tendinous reflexes are absent at the Achillean level bilaterally and hypoactive at the patellar levels and in the upper extremities rated +1.

Again he was diagnosed as having peripheral neuropathy in all four extremities without wasting or atrophy.  It was also reported that the peripheral neuropathy was "painful" in all four extremities.  

The results of the above examination were forwarded to the RO which, in turn, increased the appellant's disability rating for his lower appendages from 10 to 20 percent.  The appellant's ratings for his diabetic peripheral neuropathy of the upper appendages did not change.  

The appellant presented himself for a third VA peripheral nerves examination in September 2006.  The appellant complained about pain in his lower extremities and stated that it felt like ants were crawling up and down his legs, or that pins and needles were being stuck into the lower appendages.  While the upper appendages were described as not being as painful, the appellant did state that he was experiencing similar symptoms and manifestations in the two appendages.  It was additionally reported by the appellant that he had difficulty walking or standing for extended periods of time, and that he needed to change positions when he was driven anywhere in an automobile.  The examiner described the appellant's disability as follows:

This is peripheral neuropathy previously confirmed in upper and lower extremities now with motor involvement being the drip decreased in power 3/5 in the Manual Muscle Testing bilaterally.  There is no atrophy and no involuntary movement.  The tone is normal in all four extremities.  No hemi or ___ paresis. . . . There are a few hyper pigmented spots in lower extremities and loss of hair growth.  There is no vibration at ankles, and no perception of the pin prick and touch from the mid leg down and in hands in a glove and stocking type of distribution. . . . The deep tendinous reflexes hypoactive +1 in the upper extremities and at the patellar region.  They were absent bilaterally at the Achilles' region.  

The doctor finished the examination with the following diagnosis and conclusion:  Diabetic peripheral neuropathy in upper and lower extremities, sensory motor type, moderate to severe intensity with clinical picture as described.

These results were also sent on to the RO for review and evaluation.  In July 2007 the RO issued a rating action in which it increased all four disability ratings.  More specifically, the RO assigned 40 percent ratings for the lower appendages and then a 30 percent rating for the right upper (major) appendage and a 20 percent rating for the left upper (minor) appendage.  The effective date for the rating changes was determined to be September 12, 2006 - the date of the appellant's last VA peripheral nerves examination (noted above).

In June 2010, in conjunction with the Board's Remand of December 2008, another VA peripheral neuropathy examination was accomplished on the appellant.  Prior to the exam, the appellant complained of "severe" burning in the legs, numbness and tingling in both hands, weakness of the grip in both hands, and a tendency to drop items.  He also told the doctor that his ability to walk was limited by "burning" in the legs.  Upon completion of the actual examination of the appellant, a diagnosis of generalized peripheral neuropathy of the appendages was given.  Pain was reported, and the disabilities were labeled as "moderate" in severity.  Incomplete paralysis was also diagnosed.  

As reported above, the appellant's private and VA treatment records have been obtained and included in the claims folder for review.  The Board would initially note that while the appellant's Social Security Administration records have been obtained and included in the claims folder, the medical records are for nonperipheral neuropathy conditions and were accomplished many years prior to the start of this claim.  Turning to the appellant's treatment records, the VA records in particular show that over the years, the appellant has sought some treatment through the VA.  It appears that he has obtained his treatment medications through the VA and has irregularly complained of pain and discomfort caused by the disabilities.  He has also expressed problems with respect to walking and the pain produced by walking and standing.  However, a large majority of the medical documents contained in the claims folder address other disabilities not the subject of this appeal.  

A.  Right and Left Upper Extremities

As noted, the appellant was originally assigned a 10 percent disability rating for each of his upper extremities under Diagnostic Code 8515, of 38 C.F.R. Part 4.  The Board has also considered rating each arm under 38 C.F.R. Part 4, Diagnostic Code 8512 (2011) for the lower radicular group.  However, testing over the course of the appeal has failed to report electrophysiological evidence of left median or right ulnar neuropathy.  The appellant has been shown to have moderate neuropathy in the right median and left median nerves with no more than mild neuropathy in the remaining upper extremity nerves.  Therefore, the Board finds that it is appropriate to rate the upper extremities under 38 C.F.R. Part 4, Diagnostic Code 8515 (2011) for paralysis of the median nerve.  Impairment of the remaining nerves of the upper extremities is not sufficient in extent to consider Diagnostic Code 8512.  38 C.F.R Part 4 (2011).  

From 2003 to the present, the appellant has repeatedly complained of numbness and tingling in the extremities.  He has also talked about loss of grip strength and the dropping of items from his hands.  He has suggested that these symptoms have become more pronounced.  During the course of this appeal, the appellant has indicated a pain level of 8/10 to 10/10, which was aggravated by additional movement.  Sensation to light touch and monofilament was diminished mildly to moderately in both hands in the distribution of gloves.  It is also noted, however, that at no time during this appeal has any doctor or other medical care provider classified the appellant as having complete paralysis of the upper extremities.  

Due to the credible and consistent complaints of the appellant the Board finds that an overall moderate rating for each upper extremity is warranted and that degree of impairment has been present during the entire appeal period.  Based on the above, the Board finds that on the left side (minor), the appellant has moderate median nerve impairment, which warrants a 20 percent rating.  On the right (major) side, the appellant has moderate median nerve impairment, which warrants a 30 percent rating.  

The evidence reflects that there are complaints of numbness, tingling or parasthesias, weakness, and pain (burning sensations) in the upper extremities at various times throughout the appeal period.  These assertions have been made in good faith.  The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements. 

In determining whether evidence submitted by an appellant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The appellant's statements that he has proffered during the course of this appeal have not been contradictory.  Moreover, since the appellant filed his claim, his recitation of the symptoms (burning and tingling sensations along with some minimal loss of feeling in both extremities) has remained consistent.  The Board finds that the appellant's written evidence is credible, probative, and it adds weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-156 (1996); Cf Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009). 

In determining whether an increased evaluation is warranted, the VA must determine whether the evidence supports the claim or is in relative equipoise, with the service member prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case an increased rating must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Upon reviewing the longitudinal record in this case, it is the determination of the Board that the evidence does support an evaluation of 20 percent for the left upper appendage from the date of the claim to the present, pursuant to the rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 8515 (2011).  Moreover, also looking at the record of the case from the date of the original claim to the present, the Board finds that the evidence does support an evaluation of 30 percent for the right upper appendage.  Id.  For both upper appendages, the medical examination reports and the statements provided by the appellant do indicate and suggest that there is moderate, but not severe, restrictions in both arms.  The evidence has shown that he has experienced some functional loss and pain.  Resolving the benefit of the doubt in the appellant's favor, the Board grants the appellant's claim for increased evaluations for the upper appendages.  

Notwithstanding the above, however, the evidence does not support a finding of severe incomplete paralysis of the median nerve of either extremity to warrant even higher ratings.  As noted, the appellant's disabilities have been described, at worst, as moderate on examination.  This is supported by the objective findings, which reveal normal muscle tone and no muscle atrophy.  Thus, ratings in excess of 30 and 20 percent, respectively, are not warranted.

Accordingly, the Board finds that a rating of 30 percent is warranted for the right upper extremity, but no higher, and a rating of 20 percent, but no higher, is warranted for the left upper extremity, under 38 C.F.R. Part 4, Diagnostic Code 8515 (2011).  In this case, the preponderance of the evidence supports increased disability ratings for diabetic peripheral neuropathy of the upper and lower extremities.

B.  Right and Left Lower Extremities

Like the upper appendages, a 10 percent disability rating was awarded for both lower extremities.  In rating these disabilities, the RO used the criteria found at 38 C.F.R. Part 4, Diagnostic Code 8520.  Under this code, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent rating requires moderate incomplete paralysis of the sciatic nerve; a 40 percent rating requires moderately severe incomplete paralysis; a 60 percent rating requires severe incomplete paralysis with marked muscular atrophy; an 80 percent rating requires complete paralysis of the sciatic nerve.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  When the appellant originally was examined in 2003, he complained of pain when standing and walking.  Over the course of the appeal, he has also talked about pain, tingling, needling, and the feeling of "ants crawling up and down his legs."  

The Board finds that based on the record, the appellant's symptoms in both lower appendages represent incomplete paralysis.  The Board notes that the appellant was suffering from these peripheral neuropathy symptoms since his request for an increased rating, as exhibited by his contentions and in the medical evidence as laid out above.  The Board finds that prior to September 12, 2006, these symptoms are best characterized as moderate.  The appellant's symptoms are characterized by some pain, tingling, burning, numbness, difficulty walking and standing and decrease of vibratory and temperature sensation.  As of September 12, 2006, the appellant's symptoms represent moderately severe incomplete paralysis.  The appellant's symptoms are characterized as of this date by increased pain, a decreased ability to feel light touching in the legs, hair loss, sharp sensations in both lower appendages, and a decreased ability to stand and walk on both legs.  

However, the appellant's symptoms do not represent severe incomplete or complete paralysis.  Specifically, a severe incomplete rating must include marked muscular atrophy, which does not appear present here.  The symptoms are also not indicative of complete paralysis, such as where the foot dangles or drops, or where there is no active movement possible of the muscles below the knee, or where flexion of the knee is weakened or lost, are not documented in this record. 

The evidence reflects that there are complaints of numbness, tingling or parasthesias, weakness, and pain (burning sensations) in the lower extremities at various times throughout the appeal period.  These assertions have been made in good faith.  The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements. 

In determining whether evidence submitted by an appellant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The appellant's statements that he has proffered during the course of this appeal have not been contradictory.  Moreover, since the appellant filed his claim, his recitation of the symptoms (burning and tingling sensations along with some minimal loss of feeling in both extremities) has remained consistent.  The Board finds that the appellant's written evidence is credible, probative, and it adds weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-156 (1996); Cf Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009). 

Therefore, the Board finds that the appellant is entitled to a 20 percent rating for diabetic peripheral neuropathy of the left and right lower extremities prior to September 12, 2006, due to moderate incomplete paralysis.  Moreover, the appellant is only entitled to a 40 percent rating for diabetic peripheral neuropathy of the left and right lower extremities, from September 12, 2006.  

IV.  Extraschedular Evaluation

The Board has also considered whether the appellant is entitled to an extraschedular evaluation for the disability discussed above.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a appellant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected diabetic peripheral neuropathy of all four appendages is inadequate.  A comparison between the level of severity and symptomatology of the appellant's disabilities with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the appellant's disability level and symptomatology, as discussed above. 

The Board further observes that, even if the available schedular evaluation for the disabilities is inadequate (which it manifestly is not), the appellant does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the appellant required frequent hospitalizations for his diabetic peripheral neuropathy.  The evidence has not shown that he required any hospitalization period as a result of his diabetic peripheral neuropathy of the four extremities.  Additionally, there was not shown to be evidence of marked interference with employment solely due to these disabilities, either singularly or all together.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture. 

In short, there is nothing in the record to indicate that the service-connected disabilities on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2011) is not warranted.  


ORDER

A 30 percent disability evaluation for diabetic peripheral neuropathy of the right upper extremity is granted, from the date of the appellant's original claim for benefits, subject to the regulations governing the disbursement of monetary benefits.

A 20 percent disability evaluation for diabetic peripheral neuropathy of the left upper extremity is granted, from the date of the appellant's original claim for benefits, subject to the regulations governing the disbursement of monetary benefits.

A 20 percent disability evaluation for diabetic peripheral neuropathy of the right lower extremity is granted, from the date of the appellant's original claim for benefits to September 12, 2006, subject to the regulations governing the disbursement of monetary benefits.

A 20 percent disability evaluation for diabetic peripheral neuropathy of the left lower extremity is granted, from the date of the appellant's original claim for benefits to September 12, 2006, subject to the regulations governing the disbursement of monetary benefits.

Entitlement to a disability evaluation in excess of 40 percent for diabetic peripheral neuropathy of the right lower extremity, beginning September 12, 2006, is denied.  

Entitlement to a disability evaluation in excess of 40 percent for diabetic peripheral neuropathy of the left lower extremity, beginning September 12, 2006, is denied.  


REMAND

Additionally, the medical evidence of record when reviewed in conjunction with the appellant's claim for increased ratings for his diabetic peripheral neuropathy of all four appendages has suggested that the appellant is unable to work due to his service-connected diabetic peripheral neuropathy along with his other service-connected disabilities.  In other words, it has been suggested that he should be assigned a total disability evaluation based on individual unemployability due to his service-connected disabilities (TDIU).  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the claimant.  The Court further held that when evidence of unemployability is submitted at the same time that the claimant is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Here, the appellant's medical records have implied that he is unable to work.  The claim for the awarding of a TDIU is part of the claim for a higher rating and as such, a determination must also be made with respect to this claim.  In other words, in light of Rice, the Board concludes that VA must assess the current severity of his service-connected disability(ies) and determine its/their impact on his employability. 

The action identified herein is consistent with the duties imposed by the VCAA.  However, identification of specific action requested on remand does not relieve the AMC of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AMC should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal. 

1.  The AMC should review the record and ensure compliance with all notice and assistance requirements set forth in the VCAA and subsequent interpretive authority.  The AMC is reminded that it must provide the appellant with the proper VCAA notice with respect to the TDIU issue which is now considered part of the appellant's appeal.  It should also be requested that he complete a TDIU claim form.  Copies of any correspondence forwarded to the appellant should be included in the claims folder for review. 

2.  The AMC should contact the appellant and ask that he identify all sources of medical treatment received since January 2011 for his service-connected disabilities, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any private or non-VA federal treatment records are not successful, the AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159(e) (2011).

3.  Thereafter, the AMC should readjudicate the claim.  If the benefits sought on appeal remain denied, the appellant and the appellant's representative should be provided a supplemental statement of the case (SSOC).  The AMC is reminded that it must make a determination as to whether a TDIU may be granted, and in said determination, it must make a decision as to whether a TDIU may be granted based on extraschedular considerations.  The AMC must fully discuss why, or why not, it is sending the claim to the Director, VA Compensation and Pension.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order. 

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


